Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17, 21-24, 26-30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osato (JP 2007-197789 A), an English computer translation (CT) is provided.
Osato teaches a crucible 42 comprising inner wall made of tungsten, molybdenum, or tantalum, which clearly suggests a glass melting component for use in a melt of an oxidic material, the glass melting component comprising: a refractory metal of the glass melting component selected from a group of glass melting electrodes, tank linings in glass production, melting crucibles, facilities for producing fused silica or sapphire crystals (CT [0030]-[0040]). Osato also teaches an inner wall of the crucible having a spiral groove (CT [0022]-[0040]), which clearly suggests a surface of the glass melting component facing the melt during use of the glass melting component; wherein the at least one guide structure configured as a raised region or as a depression on the surface facing the melt (CT [0022] spiral protrusions and recesses); the at least one guide structure having, in a position of the glass melting component intended for use, an inclination relative to the horizontal in a range of 30° or more and 90° or less (CT [0029]), which overlaps the claimed range of from 5° to 85°ׄ. 
Osato teaches an inclination relative to the horizontal in a range of 30° or more and 90° or less, which overlaps the claimed range of from 5° to 85°ׄ. Osato does not explicitly teach 5 to 85°. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Osato to use a range of 5-85° because overlapping ranges are prima facie obvious (MPEP 2144.05).
In regards to the limitation, “at least one guide structure disposed at least on said surface facing the melt for at least one of conveying or nucleation of gas bubbles from the melt”, this feature is interpreted as intended use. Osato teaches a spiral groove formed on the inner wall of a refractory crucible having a difference in peaks and valleys (height) of 0.5-10 mm, and interval between valleys (width) of 0.5-10 mm (CT [0041]), which overlaps the claimed size of the guide structure taught by applicant (See applicant’s claims 23-24); therefore, the guide structure taught by Osato would be capable of the claimed intended use.
Referring to claim 21, Osato teaches the recess of the spiral may be flat (CT [0029]), which clearly suggests the guide structure has a substantially rectangular cross section.
Referring to claim 22, Osato does teaches a spiral groove of a cylindrical crucible; therefore the at least one guide structure would have a cross section having a substantially a shape of a segment of a circle.
Referring to claim 23-24, Osato teaches a spiral groove formed on the inner wall of a refractory crucible having a difference in peaks and valleys (height) of 0.5-10 mm, and interval between valleys (width) of 0.5-10 mm (CT [0041]), which overlaps the claimed size of the guide structure taught by applicant. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 26, Osato teaches an inclination relative to the horizontal in a range of 30° or more and 90° or less, which overlaps the claimed range of from 40° to 80°ׄ. Osato does not explicitly teach 40° to 80°. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Osato to use a range of 40° to 80° because overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 27, Osato teaches an inclination relative to the horizontal in a range of 30° or more and 90° or less, which overlaps the claimed range of from 50° to 70°ׄ. Osato does not explicitly teach 50° to 70°. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Osato to use a range of 50° to 70° because overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 28, Osato teaches substantially parallel guide structures (Fig 2).
Referring to claim 29, Osato teaches using a mold (tap) for molding the inner wall to cut the thread of the spiral groove (CT [0041]), which clearly suggests the guide structure is mechanically worked into the surface facing the melt.
Referring to claim 30, Osato teaches using a mold (tap) for molding the inner wall to cut the thread (CT [0041]). The limitation “at least one guide structure is at least one of thermally or chemically formed into said surface facing the melt” is interpreted as a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). Here, the claim is for a guide structure in the surface and Osato teaches grooves formed into the surface; therefore meets the claimed product limitation.
Referring to claim 34, Osato teaches crucible containing a melt, which clearly suggests a melting tank.

Claim(s) 17, 21-24, 26-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (GB 1577413) in view of Tatartchenko et al (US 2014/0116323).
Simon et al a glass melting component, the glass melting component comprising a die for crystal growth, which clearly suggests facilities for producing fused silica or sapphire crystals; a surface of the glass melting component (die) facing the melt during use of the glass melting component; and at least one guide structure (grooves and protrusions) disposed at least on the surface facing the melt; the at least one guide structure configured as a raised region or as a depression on the surface facing the melt (grooves and protrusions); the  at least one guide structure having, in a position of the glass melting component intended for use, an inclination relative to the horizontal in a range of from  greater than 0° but less than 90° (pg 11, ln 20-65; pg 12, ln 1-65; Figs 1-10).
Simon et al does not teach a glass melting component for use in a melt of an oxidic material, the glass melting component comprising: a refractory metal or a refractory metal alloy.
In an apparatus for sapphire growth using a die, Tatartchenko et al teaches a crystal growth apparatus for growth of sapphire crystal ribbons using molybdenum die ([0055]-[0068]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Simon et al by using molybdenum to make the die plates, as taught by Tatartchenko et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and a molybdenum die is required for the growth of sapphire crystals.
Referring to claim 21-22, the combination of Simon et al and Tatartchenko et al teaches protrusion and grooves having different shapes, including substantially rectangular and substantially a segment of a shape of a circle (Simon Fig 1-10, pg 10, ln 35-65, pg 8, ln 1-65 teaches rectangular ridges and ridges and grooves with a desired radius of curvature). Furthermore, changes in size and shape are prima facie obvious (MPEP 2144.04).
Referring to claim 23-24, the combination of Simon et al and Tatartchenko et al teaches a guide structure (groove or protrusion) with desired spacing and depth (Simon pg 6, ln 30-65, Fig 5-6) with explicit examples of a slot width of 0.5 mm, and ridge widths of 0.006 mm, and heights H of 0.006 mm (Simon pg 10, ln 1-65, pg 11, ln 1-25). Furthermore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Simon et al and Tatartchenko et al to optimize the groove and protrusion height and width by conducting routine experimentation to obtain a desired reduction in angle of contact with a melt (Simon pg 5, ln 1-65).
Referring to claim 26-27, the combination of Simon et al and Tatartchenko et al teaches an inclination relative to the horizontal in a range of from greater than 0° but less than 90° (Simon pg 11, ln 20-65; pg 12, ln 1-65; Figs 1-10). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 28, the combination of Simon et al and Tatartchenko et al teaches parallel grooves or protrusions (Simon pg 12, ln 1-65).
Referring to claim 29-30, the combination of Simon et al and Tatartchenko et al teaches machining, sandblasting or etching (Simon pg 12, ln 1-65, og 13, ln 1-15).
Referring to claim 32, the combination of Simon et al and Tatartchenko et al teaches a die with grooves or ridges and die comprising two or more parts held together having a narrow slot (Simon pg 4, ln 1-65) and a die for growth of sapphire ribbons (Tatartchenko abstract), which clearly suggests the glass melting component is a metal sheet of a die pack for growing sapphire single crystals.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 21-24, 26-30, 32, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714